PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/338,506
Filing Date: 31 Oct 2016
Appellant(s): Ezer et al.



__________________
Travis H. Dubose (Reg. No. 74,629)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 January, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 July, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Argument A
Regarding claims 1 and 11, Appellant argues that the prior art of record does not teach “periodically invok[e] a discovery probe against a device to obtain probe data from the device... and stor[e] the probe data in a step cache, ” as recited by independent claims 1 and 11.” Appellant’s premise for the argument being “The address table configuration information of White is not similar to the probe data of independent claims 1 and 11 because, among other reasons, the address table configuration information is not generated responsive to a discovery probe and the address table is maintained by the network devices 160. See id. Indeed, White remains silent with respect to storing the probe data in a step cache. Accordingly, White does not teach “periodically invok[e] a discovery probe against a device to obtain probe data from the device . . . and store the probe data in a step cache,” as recited by independent claims 1 and 11.”
Examiner respectfully disagrees with Appellant. The examiner is obligated to give terms their broadest reasonable interpretation consistent with Appellant’s specification as a person of ordinary skill in the art.  In this regard, Examiner finds that White teaches, “…it will be assumed that prior to the process of FIG. 2, network devices 160(1) and 160(2) have been introduced to network 150, and that the remaining network devices 160(3) through 160(n) have not yet been introduced to network 150. Also prior to the process of FIG. 2, hash table 130 maintained by configuration management system 110 may be empty with no entries.” Based on such excerpt from White, it can be reasonably interpreted that that the configuration management system of White is essentially invoking a discovery probe against devices that have not yet been introduced to the network (i.e. discovery) and obtaining data with which the hash table 130 will eventually be filled. With regard to the obtained probe data, White [0032] states “In initial step 210, configuration management system 110 polls network devices 160(1) and 160(2) for configuration information currently maintained in their associated address tables 170(1) and 170(2), respectively.” With regard to Appellant’s argument that the address table configuration information is not generated responsive to a discovery probe, examiner finds that the claim language does not necessitate such a narrow interpretation of the obtained probe data. In this regard, examiner finds that the configuration information obtained by the configuration management system is obtained from the polled devices in response to the polling of the devices. Therefore, under broadest reasonable interpretation, it can be said that the response generated by the polled devices provides for probed data. Furthermore, in response to Appellant’s argument that the address table is maintained by the network devices, examiner finds that the information of said address tables is however, obtained by polling the network devices by the configuration management system. Based on such rationale, examiner respectfully finds Appellant’s arguments ultimately unpersuasive.
Appellant further argues that the White does not teach wherein the probe data is stored in a step cache. The examiner is obligated to give terms their broadest reasonable interpretation consistent with Appellant’s specification as a person of ordinary skill in the art.  In this instance, examiner finds that the configuration management system in White, has to store the obtained configuration information from the polled network devices prior to hashing it (White fig.2 step 220) and entering the hashed data in hash table 130. Under broadest reasonable interpretation, this necessary storage provides for the functionality of a step cache to the extent claimed by Appellant. Based on such rationale, examiner respectfully finds Appellant’s arguments ultimately unpersuasive.
retriev[ing] a first result of a first step of the discovery probe from the step cache instead of invoking the first step against the device; and invoke[ing] a second step of the discovery probe against the device”. Appellant’s premise for the argument being, “Although Wakayama teaches that “[t]he first acquisition unit and the second acquisition unit may be physically the same device,” see id. at 36, Wakayama does not disclose invoking a first step and a second step for discovery probe data. See id. Instead, Wakayama discloses “[a] first acquisition unit [that] acquires each of the [web] resourced defined by the scenario, depending on identifiers” and “[a] second acquisition unit. . . [that] acquires the [web] resources from the cache storage according to the receipt time information [of] ... the first scenario.” See id. at abstract. That is, Wakayama appears to teach respective acquisitions of web resources associated with respective scenarios, not a device that initiates respective steps of a discovery probe.”

Examiner respectfully disagrees with Appellant. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 2 is predicated on the combination of White-Wakayama and Schwerk. Claim 2 recites “…retrieve a first result of a first step of the discovery probe from the step cache instead of invoking the first step against the device; and invoke a second step of the discovery probe against the device.” Similarly, in Wakayama, “The second acquisition unit judges whether the identifiers of the resources specified by the first scenario are existent in the cache storage, acquires, if existent, the resources from the cache storage…and acquires, if not existent, the resources from a location depending on the identifiers.”  Wakayama [0004-0007] provides that “Generally, the following three locations can be used to reserve the information.  (1) a terminal of the user  (2) another terminal of the user  (3) a server”. Therefore, Wakayama provides for 

Appellant’s Argument B

Regarding claims 5, 15 and 26, the rejection of these claims is predicated on the combination of White-Wakayama-Schwerk and Namata. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection did not rely on Namata to teach the limitations argued by Appellant. The rejection relied on Namata to teach a first and second time to live for data. This feature as taught by Namata when implemented in the configuration management system taught by White and modified by Wakayama-Schwerk, teaches the argued limitations. Based on such rationale, examiner respectfully finds Appellant’s arguments ultimately unpersuasive.


 Appellant’s Argument C

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection did not rely on Thomas to teach the limitations argued by Appellant. The rejection relied on Thomas for invoking hash table lookups using specific keys. This feature as taught by Thomas when implemented in the configuration management system taught by White and modified by Wakayama-Schwerk, teaches the argued limitations. Based on such rationale, examiner respectfully finds Appellant’s arguments ultimately unpersuasive.

Appellant’s Argument D

Regarding claim 21, Appellant argues that “White does not disclose “periodically invoke a first discovery probe against a first device at a first time to obtain first probe data from the first device; and store the first probe data in a step cache, ” as recited by independent claim 21.”
The response to Appellant’s Argument A is applicable here. 

Regarding claim 21, Appellant further argues that, “White does not disclose “store, in a hash cache, the first hash value for later comparison to a hash value for a future probe data,” as recited by independent claim 21.” 
Examiner respectfully disagrees with Appellant. Examiner finds that White provides for comparison of hash values. For example, White fig.6 step 620 provides for comparing current hash table with previous hash table. Examiner finds that this comparison of hash tables covers the scope of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/I.R/        Examiner, Art Unit 2459                                                                                                                                                                                                
Conferees:
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.